 
 
I 
111th CONGRESS
1st Session
H. R. 2140 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2009 
Mr. Yarmuth (for himself and Mr. Boustany) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the withholding requirement with respect to proceeds from certain pari-mutuel wagers. 
 
 
1.Short titleThis Act may be cited as the Parimutuel Conformity and Equality Act of 2009. 
2.Elimination of withholding requirement for proceeds from parimutuel pool wagers 
(a)In general 
(1)Subparagraph (C) of section 3402(q)(3) of the Internal Revenue Code of 1986 (relating to winnings which are subject to withholding) is amended— 
(A)by striking clause (ii), 
(B)by striking , or at the end of clause (i) and inserting a period, and 
(C)by striking (C) Sweepstakes, wagering pools, certain parimutuel pools and all that follows through (ii) a wager and inserting the following: 
 
(C)Sweepstakes, wagering pools, and lotteriesProceeds of more than $5,000 from a wager. 
(2)Paragraph (5) of section 3402(q) of such Code (relating to exemption for bingo, keno, and slot machines) is amended— 
(A)by inserting proceeds from a wagering transaction in a parimutuel pool with respect to horse races, dog races, or jai alai, and after shall not apply to, and 
(B)by inserting certain parimutuel pools, before bingo in the heading thereof. 
(b)Effective dateThe amendments made by this section shall apply to amounts paid after the date of the enactment of this Act. 
 
